VaN Fossan,
dissenting: I am imable to agree with the majority that as to the year 1935 the present case is governed by Helvering v. Clifford, 309 U. S. 331. There is a basic difference in the facts. Clifford was both grantor and trustee of the trust with all the powers that flowed from the merger of the two personalities. In the instant case in 1935, Hoover was not and could not become trustee. The only powers specifically reserved by him as grantor were to vote the stock and to control any change in the investment of the principal and undistributed income of the trust. In my judgment the reservation of these powers was not such a retention of control as to require us to disregard the trust. Ellsworth B. Buck, 41 B. T. A. 99.
Mellott agrees with this dissent.